UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):April 11, 2011 Vail Resorts, Inc. (Exact name of registrant as specified in its Charter) Delaware 001-09614 51-0291762 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 390 Interlocken Crescent Broomfield, Colorado (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (303) 404-1800 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events. On April 11, 2011, Vail Resorts, Inc. issued a press release announcing that it has commenced a cash tender offer and consent solicitation for any and all of its $390 million outstanding aggregate principal amount of 6 ¾ % Senior Subordinated Notes due 2014.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. On April 11, 2011, Vail Resorts, Inc. issued a press release announcing that it intends to offer, pursuant to an exemption from registration under the Securities Act of 1933, as amended, approximately $390 million in aggregate principal amount of senior subordinated notes due 2019.A copy of the press release is attached hereto as Exhibit 99.2 and is incorporated herein by reference. Item9.01. Financial Statements and Exhibits. (d)Exhibits. A list of exhibits furnished herewith is contained on the Exhibit Index which immediately precedes such exhibits and is incorporated herein by reference. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VAIL RESORTS, INC. By: /S/ FIONA E. ARNOLD Name:Fiona E. Arnold Title:Senior Vice President, General Counsel and Secretary Date: April 11, 2011 EXHIBIT INDEX Exhibit No.Description 99.1Press release dated April 11, 2011. 99.2Press release dated April 11, 2011.
